DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 02/23/2021, with respect to 35 USC § 102 rejection have been fully considered and are persuasive.  The 35 USC § 102 rejection of the claims has been withdrawn. 

Reasons for Allowance
3.	Claims 1, 3-25 are allowed.  Claims 1, 3-25 are renumbered as 1-24, respectively.

4.	The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 24, and 25, the prior art of record, specifically Nagahama (US 2009/0122340) teaches an image formation system comprising a plurality of image formation apparatuses (An information processing system that is capable of wireless communication with a plurality of image forming apparatuses, paragraph 16, Figures 1, 7), wherein a first image formation apparatus among the plurality of image formation apparatuses (First image forming apparatus 106a, the second image forming apparatus 106b and the third image forming apparatus 106c are connected through the wireless 
	However, none of the prior art cited alone or in combination provides the motivation to teach a controller for accepting a user's designation of the identification information of each of the specified one or more image formation apparatuses, 

Regarding claims 3-23, the instant claims are dependent on allowable claim and are thus allowable.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yamada et al. (US 2016/0026413) discloses the plurality of device searching protocols is detected, each of a plurality of MFPs 100A to 100D, for example, MFP 100A, transmits a proxy declaration on the condition that sub CPU 21 is able to execute a response program corresponding to a device searching protocol of the packet.
	Hama et al. (US 2016/0011834) discloses in response to reception of the download request from a first image forming apparatus among the plurality of image 
	Coccia et al. (US 2014/0022587) discloses location information for the mobile wireless device may be transmitted to the data storage device when communication is established between the mobile wireless device and the at least one output image forming device.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675